DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 05/07/2021.
IN THE CLAIMS:
Claim 7 has been cancelled.
Claim 1 has been amended as follow:
 	An aircraft refuelling system configured to be located, in use, on an aircraft to refuel a fuel tank of the aircraft, the system comprising:
a fuel conduit;
a variable-position valve for controlling a rate of flow of fuel leaving the conduit; and
a controller; 


wherein the controller is configured to receive from a sensor arrangement a measurement of an electrostatic condition indicative of a level of an electrostatic threat present in the aircraft fuel tank being fuelled by the system and the controller is configured to control the variable-position valve to control the rate of flow of fuel, based at least in part on the measurement of the electrostatic condition, to maintain the electrostatic threat level at or below a predetermined level;
 	wherein the controller is configured to gather data corresponding to a refuelling of the aircraft fuel tank, wherein the data comprise first data indicative of the measurement of the electrostatic condition of the aircraft fuel tank throughout the refuelling of the aircraft fuel tank and corresponding second data indicative of one or more other factors relating to the refuelling of the aircraft fuel tank, thereby to allow the first data and the second data to be analyzed to determine a relationship between the first data and the second data; and,
 	a second valve configured to allow the flow of fuel through the conduit to be selectively started or stopped.
Claim 3 has been amended as follow:
 	The aircraft refuelling system of claim 1, wherein the measurement of the electrostatic condition in the aircraft fuel tank is based on an electric field measurement.

Claim 4 has been amended as follow:
The aircraft refuelling system of claim 1, wherein the measurement of the electrostatic condition in the aircraft fuel tank is based on a streaming current measurement.
Claim 5 has been amended as follow:
The aircraft refuelling system of claim 1 wherein the controller is configured to receive a determination of a level of fuel in the aircraft fuel tank, and wherein the controller is configured to control the variable-position valve based on the measurement of the electrostatic condition in the aircraft fuel tank and based on the determined level of fuel in the aircraft fuel tank.
Claim 6 has been amended as follow:
The aircraft refuelling system of claim 5 wherein the controller is configured to control the variable-position valve in response to the determined level of fuel in the aircraft fuel tank to prevent an over-pressurisation condition in the aircraft fuel tank.
Claim 8 has been amended as follow:
The aircraft refuelling system of claim 1 aircraft fuel tank.
Claim 12 has been amended as follow:
 	A method of refuelling a fuel tank on an aircraft, the method comprising:
	measuring, with a sensor arrangement on the aircraft, an electrostatic condition indicative of a level of an electrostatic threat associated with the aircraft fuel tank; 
 	determining, with a controller on the aircraft, based at least in part on the measured electrostatic condition, a flow rate of fuel to be supplied to the aircraft fuel tank to maintain the electrostatic threat level at or below a predetermined level; and	controlling, with the controller, a variable-position valve on the aircraft to supply fuel to the aircraft fuel tank at the determined flow rate;
	
 	gathering data corresponding to refuelling of the aircraft fuel tank with the controller, wherein the data comprise first data indicative of the measurement of the electrostatic condition associated with the aircraft fuel tank throughout the refuelling of the aircraft fuel tank and corresponding second data indicative of one or more other factors relating to the refuelling of the aircraft fuel tank, thereby to allow the first data and the second data to be analyzed to determine a relationship between the first data and the second data; and,
 	providing a second valve for selectively starting and stopping the flow of fuel through a fuel conduit.
Claim 13 has been amended as follow:
 	The method according to claim 12 comprising determining a level of fuel in the aircraft fuel tank, and wherein determining the flow rate of fuel to be supplied to the aircraft fuel tank is based on the measured electrostatic condition associated with the aircraft fuel tank and the determined level of fuel in the aircraft fuel tank.


Claim 14 has been amended as follow:
 	The method according to claim 12 
Claim 15 has been amended as follow:
The method according to claim 14 wherein determining the flow rate of fuel comprises determining a threat of over-pressurising the aircraft fuel tank, and wherein the determined flow rate of fuel is the maximum flow rate to maintain the threat of over-pressurising the aircraft fuel tank below a predetermined level.
Allowable Subject Matter
Claims 1-6, 8-9, 12-15, and 23-28 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/Primary Examiner, Art Unit 3753